In the

      United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 15‐1837 
DEBBIE A. STAGE, 
                                                 Plaintiff‐Appellant, 

                                  v. 

CAROLYN W. COLVIN, 
Acting Commissioner of Social Security, 
                                                Defendant‐Appellee. 
                      ____________________ 

          Appeal from the United States District Court for the 
           Northern District of Indiana, Hammond Division. 
        No. 2:13–CV–414–JVB — Joseph S. Van Bokkelen, Judge. 
                      ____________________ 

    ARGUED NOVEMBER 17, 2015 — DECIDED FEBRUARY 9, 2016 
                 ____________________ 

   Before  FLAUM,  EASTERBROOK,  and  HAMILTON,  Circuit 
Judges. 
   HAMILTON, Circuit Judge. Debbie Stage appeals the district 
court’s judgment upholding the denial of her application for 
supplemental  security  income,  disability  insurance  benefits, 
and disabled widow’s benefits. Stage was 56 years old at the 
time  of  the  decision.  She  suffers  from  chronic  back  and  hip 
problems exacerbated by obesity, caused in turn by hypothy‐
2                                                        No. 15‐1837 

roidism. She argues that the administrative law judge erred 
by discounting significant new evidence she submitted after 
an agency doctor had reviewed her medical records, by giv‐
ing  little  weight  to  her  treating  physician’s  opinion,  by  dis‐
crediting  her  testimony  about  her  pain  without  adequate 
support, and by overstating her residual functional capacity. 
We agree with Stage that the ALJ’s evaluation of her medical 
evidence  was  unreasonable  and  that  substantial  evidence 
does  not  support  his  finding  that  she  remained  capable  of 
performing  light  work.  We  reverse  the  district  court’s  judg‐
ment and remand this case to the agency for further consid‐
eration. 
    Stage’s back problems began when she slipped two discs 
while working in a factory in 1985. She continued working, 
though, and her pain became more severe over the years. By 
2007, she had been diagnosed with arthritis in her back, hips, 
left leg, and shoulders, as well as spinal degeneration, a tear 
in  a  disc  joint,  and  mild  degenerative  disc  disease.  Stage  is 
5’6” tall and at the time of the ALJ’s decision weighed over 
200 pounds, giving her a body mass index of about 33, indi‐
cating obesity. Stage also suffered from a host of other health 
problems,  including  hyperlipidemia,  hypertension,  and  hy‐
pothyroidism—a  condition  that  has  made  her  obesity  espe‐
cially difficult to control. 
    Stage applied for benefits claiming that debilitating back 
and  hip  pain  rendered  her  unable  to  work  after  October 
2009. Her last job was general kitchen work at a residential‐
care facility. Before that she had worked as a cook, bartend‐
er,  and  factory  laborer.  Stage’s  extensive  medical  records 
show that she began seeking frequent treatment for worsen‐
ing hip and back pain late in 2010. X‐rays taken by a family 
No. 15‐1837                                                        3 

practitioner revealed reduced blood flow to her legs and feet 
due  to  calcification,  as  well  as  spinal  disc  narrowing  and 
joint narrowing. The doctor noted that Stage walked with an 
antalgic gait (compensating for pain while walking) and ex‐
perienced  muscle  spasms.  She  was  referred  to  a  pain‐
management  clinic.  An  anesthesiologist  specializing  in  spi‐
nal  pain  took  an  MRI  and  diagnosed  a  lumbar  disc  bulge, 
annular tear, and degenerative disc disease. The doctor rec‐
ommended an epidural steroid injection for pain relief. Stage 
declined the injection because she had experienced no relief 
from an earlier one. 
    During monthly visits in 2011 to her primary care physi‐
cian, Dr. Fernando Rivera, Stage consistently complained of 
debilitating  pain.  She  was  prescribed  numerous  pain  medi‐
cations,  including  Percocet,  Vicodin,  Norco,  Tylenol–
Codeine  #3,  Flexeril,  Mobic,  tramadol,  Ultram,  and  Valium. 
She was also prescribed a back brace and a shower chair be‐
cause she was unable to stand while bathing. 
    In March 2011, a consulting physician for the agency ex‐
amined  Stage.  He  noted  that  she  arrived  wearing  a  pre‐
scribed  back  brace  and  that  she  complained  she  could  not 
stand or walk for any length of time due to constant pain. He 
observed  that  she  walked  with  a  hunch,  had  a  restricted 
range  of  motion  in  her  lumbar  region,  could  not  stoop  or 
squat,  had  difficulty  walking  heel‐to‐toe,  and  had  difficulty 
both rising from a sitting position and getting off the exami‐
nation  table.  Her  straight‐leg  test  was  positive,  indicating 
radiating back pain.  
   That  same  month,  a  non‐examining  physician  for  the 
agency  reviewed  Stage’s  medical  records  and  completed  a 
Physical  Residual  Functional  Capacity  Assessment.  This 
4                                                         No. 15‐1837 

doctor  concluded  that  Stage  could  occasionally  lift  or  carry 
20  pounds,  frequently  carry  10  pounds,  and  sit,  stand,  or 
walk  for  six  hours  in  an  eight‐hour  work  day.  He  found 
Stage’s claims of pain only partially credible.  
    Seven months later, after an acute flare‐up of pain led to 
an  emergency  room  visit  and  prescriptions  for  oxycodone 
and Valium, Stage visited Dr. Richard Oni, a board‐certified 
orthopedic  surgeon.  She  complained  that  the  worsening 
pain  prevented  her  from  doing  normal  daily  activities.  Dr. 
Oni spent 80 minutes examining Stage. He reported a severe 
restriction of the range of motion of her hip, a strongly posi‐
tive  “Patrick’s  sign”  (a  test  for  pain  in  the  hip),  moderately 
severe  degenerative  arthritis,  degenerative  disc  disease,  a 
shortening  of  her  left  leg  due  to  her  antalgic  gait,  and  the 
other spinal  problems  already diagnosed by Dr. Rivera.  Dr. 
Oni  ordered  new  MRIs  that  revealed  degenerative  changes 
in her spine. 
    Dr. Oni wrote Dr. Rivera that Stage needed a total left hip 
replacement “because of disabling symptoms.” He also pre‐
scribed additional pain medication. In April 2012, Dr. Rivera 
completed  a  Physical  Residual  Functional  Capacity  Ques‐
tionnaire for Stage’s application for benefits. He included the 
diagnoses  from  Dr.  Oni  listed  above.  He  also  described 
Stage’s  pain  as  severe,  constant,  and  radiating  down  her 
legs,  and  he  opined  that  she  was  not  capable  of  working 
even  low‐stress  jobs  because  of  her  pain  and  its  effects  on 
her concentration. He doubted that Stage could walk a single 
city block without resting, and he added that she could sit or 
stand  continuously  for  only  five  minutes  at  a  time,  after 
which she  should lie  down  while elevating  her legs  on  two 
pillows.  He  also  said  that  she  could  sit,  stand,  or  walk  for 
No. 15‐1837                                                         5 

less than two hours in a workday, that she should walk with 
a cane, and that she should never lift or carry anything. 
     The  following  month  Stage  testified  at  a  hearing  before 
the ALJ that her pain made it difficult to carry even her five‐
pound  purse,  that  she  could  walk  on  average  only  30  to  40 
feet before needing to take a break, and that she could stand 
for  at  most  five  minutes  at  a  time.  She  said  that  her  two 
teenage grandchildren and her sister did all housework and 
chores  other  than  washing  the  dishes,  which  she  did  while 
sitting, taking hours to complete. Stage said that she also had 
to  sit  while  showering  and  riding  a  motorized  cart  for  gro‐
cery  shopping,  relying  on  her  grandchildren  to  fetch  items 
from the shelves. She described her arthritic pain as constant 
and said it prevented her from engaging in almost all the ac‐
tivities that she formerly enjoyed. 
    At the hearing a vocational expert testified about the jobs 
available to a hypothetical person of Stage’s age, education, 
work experience, and physical capabilities. According to the 
expert, if such a person remained capable of light work, she 
could perform Stage’s past jobs as a bartender, cook, or wait‐
ress (but not as she performed them in the past), and could 
perform light, unskilled jobs such as a production assembler, 
small‐parts assembler, or electronics worker. (Light work, as 
defined  by the  agency, requires the ability to  stand or walk 
for six hours a day, to lift or carry up to 20 pounds, to stoop 
and  crouch,  and  occasionally  to  climb  ramps  or  stairs.) 
However,  a  person  of  Stage’s  age,  education,  and  work  ex‐
perience limited to sedentary work (standing or walking for 
only two hours a day) would be deemed disabled under the 
agency’s  so‐called  Grids.  See  20  C.F.R.  Pt.  404,  Subpt.  P, 
App. 2. 
6                                                      No. 15‐1837 

    In his decision denying Stage’s claim for benefits, the ALJ 
applied  the  standard  five‐step  analysis  for  determining 
whether  a person  is  disabled  within  the  meaning of the So‐
cial  Security  Act.  See  20  C.F.R. §§ 404.1520(a)(4), 
416.920(a)(4).  He  determined  at  step  one  that  Stage  had  not 
engaged  in  substantial gainful  activity since the alleged on‐
set  date.  At  step  two,  her  combination  of  impairments—
lumbar spine degenerative disc disease, obesity, and osteoar‐
thritis  in  the  left  hip—constituted  severe  impairments, 
meaning  that  they  significantly  limited  her  ability  to  work. 
At step three the ALJ found that these impairments did not 
meet or equal any listed criteria for an automatic finding of 
disability.  At  step  four  the  ALJ  determined  Stage’s  residual 
functional  capacity,  meaning  ability  to  work  despite  her 
health  problems.  See  20  C.F.R.  §§ 404.1545(a)(1), 
416.945(a)(1).  The  ALJ  found  that  Stage  was  still  capable  of 
performing  light  work,  which  would  require  her  to  stand 
and walk for six hours in an eight‐hour work day. Based on 
this residual functional capacity and Stage’s age and educa‐
tion, the ALJ concluded at step five that she could work as a 
production  assembler,  small‐parts  assembler,  or  electronics 
worker and therefore was not disabled. 
    The  ALJ  gave  “little  weight”  to  Dr.  Rivera’s  opinion, 
whose report he found “internally inconsistent and not sup‐
ported  by  his  own  treatment  notes  or  the  overall  record.” 
The ALJ further found Stage’s testimony “not credible to the 
extent [that her symptoms] are inconsistent” with this resid‐
ual  functional  capacity  because,  he  wrote,  no  medical  evi‐
dence  proved  that  her  condition  had  worsened  since  2007, 
and  she  did  not  begin  seeking  pain  treatment  until  a  year 
after  her  alleged  onset  date.  The  ALJ  wrote  that  Stage’s 
choice  to  forgo  “epidural  injections  as  well  as  sur‐
No. 15‐1837                                                      7 

gery … suggests the claimant’s symptoms may not be as se‐
vere  as  alleged.”  The  Appeals  Council  denied  review,  and 
the district court upheld the denial of benefits. 
    Stage’s  strongest  argument  on  appeal  is  that  Dr.  Oni’s 
report, which diagnosed significant hip deformity, a restrict‐
ed range of motion, and the need for a total left hip replace‐
ment,  changed  the  picture  so  much  that  the  ALJ  erred  by 
continuing  to  rely  on  an  outdated  assessment  by  a  non‐
examining  physician  and  by  evaluating  himself  the  signifi‐
cance of Dr. Oni’s report. We agree. See Goins v. Colvin, 764 
F.3d  677, 680  (7th Cir.  2014) (remanding  where ALJ uncriti‐
cally  accepted  vague  non‐examining  physician’s  report  and 
failed  to  submit  new  MRI  to  medical  scrutiny,  which  “she 
should have done since it was new and potentially decisive 
medical evidence”). 
    Dr.  Oni’s  evaluation  contained  significant,  new,  and  po‐
tentially  decisive  findings—the  need  for  a  hip  replacement 
and evidence of further spinal degeneration. They could rea‐
sonably  change  the  reviewing  physician’s  opinion.  Instead 
of  consulting  a  physician,  though,  the  ALJ  evaluated  the 
MRIs  and  recommendation  himself.  He  decided  that  they 
were  “similar”  to  existing  evidence.  “ALJs  are  required  to 
rely  on  expert  opinions  instead  of  determining  the  signifi‐
cance  of  particular  medical  findings  themselves.”  See  Moon 
v. Colvin, 763 F.3d 718, 722 (7th Cir. 2014). The ALJ here was 
not  qualified  or  authorized  to  determine  that  Stage’s  need 
for a hip replacement would not have affected her supposed 
ability to stand and walk for six hours a day, upon which the 
ALJ’s denial of benefits depended. 
   The ALJ erred similarly by disregarding Stage’s need for 
hip  replacement  because  she  had  not  actually  undergone 
8                                                          No. 15‐1837 

surgery without exploring why she had not. Recall that she 
was,  after  all,  applying  for  supplemental  security  income. 
See Beardsley v. Colvin, 758 F.3d 834, 840 (7th Cir. 2014) (ALJ 
erred by drawing negative inference from SSI claimant’s de‐
cision not to undergo surgery without inquiring into factors 
such  as  ability  to  pay).  Stage’s  medical  file  also  indicated 
that she needed to delay surgery until she could arrange for 
her  grandchildren’s  care.  The  ALJ  used  that  point  to  dis‐
count her credibility. He inferred that this must mean Stage 
was  capable  of  greater  household  activities  than  she  admit‐
ted. This analysis is flawed. Stage’s need to ensure that two 
teenagers would be supervised before scheduling major sur‐
gery shows nothing about the legitimacy of her claim of pain 
that was disabling and called for a hip replacement. 
    We also agree with Stage that the ALJ’s assessment of re‐
sidual functional capacity lacks adequate support in the rec‐
ord. When determining residual functional capacity, the ALJ 
“must  evaluate  all  limitations  that  arise  from  medically  de‐
terminable impairments, even those that are not severe, and 
may  not  dismiss  a  line  of  evidence  contrary  to  the  ruling.” 
Villano v. Astrue, 556 F.3d 558, 563  (7th Cir. 2009). Here, the 
ALJ’s analysis of Stage’s medical evidence does not logically 
support  his  finding  that  she  could  perform  light  work.  He 
did  not  engage  sufficiently  with  the  evidence  showing  she 
could  not  do  so.  That  evidence  included:  Dr.  Rivera’s opin‐
ion that Stage could not walk a single block and could sit or 
stand for only five minutes at a time; his opinion that Stage 
required  total  hip  replacement;  the  pain  specialist’s  recom‐
mendation  of  epidural  injections;  the  exacerbating  effect  of 
Stage’s  obesity;  and  the  strong  narcotics  she  was  taking  to 
treat  her  pain.  See,  e.g.,  Carradine  v.  Barnhart,  360  F.3d  751, 
No. 15‐1837                                                                        9 

755  (7th  Cir.  2004)  (physicians’  prescription  of  strong  pain 
medications substantiated claimant’s pain allegations). 
    The ALJ also rejected Stage’s testimony about her inabil‐
ity to walk or stand and her severely limited daily activities. 
He gave the opinion of her treating physician “little weight” 
because  of  purported  inconsistencies  between  his  question‐
naire answers and the objective evidence (splitting hairs un‐
fairly, in our opinion) without substantiating his decision to 
do so.1 
    A  treating  physician’s  opinion  is  entitled  to  controlling 
weight, however, if it is well‐supported and not inconsistent 
with other substantial evidence. An ALJ who does not credit 
such  an  opinion  must  offer  good  reasons  for  doing  so  and 
must  address  the  appropriate  weight  to  give  the  opinion. 
See,  e.g.,  Larson  v.  Astrue,  615  F.3d  744,  749  (7th  Cir.  2010); 
Moss  v.  Astrue,  555  F.3d  556,  561  (7th  Cir.  2009).  No  such 
analysis was conducted here. It strains credulity to find that 
a  claimant  who  needed  a  hip  replacement  and  had  to  sit 
while showering and shopping for groceries was capable of 
standing for six hours a day in a workplace. 
   Before basing a denial on such a finding, the ALJ should 
have  considered  contrary  evidence  and  obtained  a  medical 
opinion based on a complete  record. Barrett v. Barnhart, 355 
                                                 
      1  The  “inconsistencies”  identified  by  the  ALJ  are  so  minor  as  to  be 

immaterial: Dr.  Rivera’s  treating  notes  failed  to  tell  Stage  to  elevate  her 
legs, but the RFC questionnaire said she must do so; the treatment notes 
did  not  reflect  a  prescription  for  a  cane,  but  the  questionnaire  said  she 
should use one; Stage testified she could walk no more than 30 to 40 feet 
without a break, yet Dr. Rivera said she could walk zero blocks; and Dr. 
Rivera had recommended that she exercise yet said she could sit or stand 
for only five minutes at a time. 
10                                                      No. 15‐1837 

F.3d  1065,  1068  (7th  Cir.  2004)  (“A  great  many  people  who 
are not grossly obese and do not have arthritic knees find it 
distinctly uncomfortable to stand for two hours at a time. To 
suppose that [claimant] could do so day after day on a facto‐
ry floor borders on the fantastic, but in any event has no evi‐
dentiary basis that we can find.”). 
    Finally, we agree with Stage that the ALJ failed to evalu‐
ate  her  claims  of  pain  properly  and  relied  on  improper 
grounds in making his adverse credibility determination. In 
addition  to  the  problems  already  noted,  the  ALJ  also  erred 
by  basing  his  adverse  credibility  determination  on  two 
grounds that we have repeatedly held improper: (1) Stage’s 
decision  not  to  undergo  invasive  and  expensive  surgery, 
without inquiring into her reasons for doing so, and (2) her 
ability to care for herself and her grandchildren. See Bjornson 
v. Astrue, 671 F.3d 640, 647 (7th Cir. 2012) (stating that failure 
to  recognize  differences  between  activities  in  daily  living 
and  a  full‐time  job  “is  a  recurrent,  and  deplorable,  feature” 
of ALJs’ opinions”); Gentle v. Barnhart, 430 F.3d 865, 867 (7th 
Cir.  2005)  (remanding  where  ALJ  found  claimant’s  spinal 
disk  disease‐related  pain  allegations  not  credible  based  on 
her ability to care for self and children); Beardsley, 758 F.3d at 
838  (finding  that  claimant’s  limited  ability  to  care  for  her 
mother “lend[s] no support to the conclusion that she would 
be  able  to  spend  six  hours  a  day,  every  day,  on  her  feet 
working,”  and  rejecting  adverse  inference  drawn  from 
claimant’s  decision  not  to  undergo  surgery,  absent  explora‐
tion of the reason). In doing so, the ALJ overlooked testimo‐
ny that Stage performed only very limited tasks—with great 
difficulty—and that her teenage grandchildren and her sister 
helped her with most tasks of daily living, so that her ability 
to  cope  with  those  tasks  at  home  offered  little  support  for 
No. 15‐1837                                                   11 

her ability to handle competitive full‐time work at a “light” 
level of exertion. 
    Accordingly,  we  VACATE  the  judgment  of  the  district 
court  and  REMAND  the  case  to  the  agency  for  further  pro‐
ceedings  consistent  with  this  opinion.  On  remand,  the  ALJ 
should  obtain  medical  testimony  on  the  impact  of  Stage’s 
need for a hip replacement on her ability to stand for hours 
at a time, and should give reasoned assessments of her cred‐
ibility,  her  residual  functional  capacity,  and  the  proper 
weight to accord her treating physician’s opinion.